Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive.
Applicant argues that Shuster set top box requires a modification. To this matter the examiner respectfully disagrees. All receivers are manufacture different. The manufacturer adds audio components, video components, data components etc. as needed by the specific requirements of the equipment. When Shuster discloses the word modified it means that the set top box has these audio components already in place since not all set top boxes required these components the word modified is used. After the set top box is manufactured with all these audio components the receiver is unmodified as any receiver.  Therefore all the set top boxes that can receive an audio signal are unmodified, since they already have these audio components (paragraph 71), meeting the claim language. As explained above, the opposite was not found in the prior art or deemed equivalent to the applicant disclosure it is exactly the same.  
Applicant argues that Shuster never discloses the word unmodified next to set top box. This is because as explained above all receiver are modified with different components. Finally, the examiner was unable to find the word unmodified in any of the 229 pages of specification and originally filed claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Darbee et al. (U.S. Patent No. 6,130,726) in view of Maissel et al. (U.S. Patent No. 6,637,029) in view of Shuster, US 2012/0315014 in view of Tran et al., US 2008/0081640.
	Referring to claim 1, Darbee discloses a TV mobile control device processor (Figure 1), wherein the method comprises obtaining TV program schedule listing data (Column 8, Lines 20-26; Column 9, Lines 14-20).
	Darbee also discloses providing the obtained TV program schedule listing data to a user mobile device communicatively coupled to an IR communication component (Column 8, Lines 20-26; Column 9, Lines 14-20).
	Darbee also discloses receiving a user media program selection message from the user mobile device and selecting a channel using the remote control (Column 9, Lines 14-20 for selecting a channel for viewing using the remote control).  The Examiner notes that the depression of the key that selects a channel for viewing triggers receipt by the remote control of the user media program selection message.
	Darbee also teaches wherein the TV remote selection is a content source identifier for the user media program selection (figures 5a-10a);
	Darbee also teaches wherein the unmodified TV receiver is unmodified to communicate with the user mobile device, and wherein the unmodified TV receiver is any of a television, monitor, set top box (figures, col. 8, lines 20-67); 
	Darbee also discloses that the user mobile device converts said user media program selection message to a local TV remote channel selection and transmits a TV remote channel selection indication to an unmodified TV receiver via the wireless communication component (Column 9, Lines 14-20 for selecting a channel for viewing using the remote control, Column 10, Lines 2-11 for transmitting the tune selection data from the remote control unit 10 and Column 8, Lines 47-56 for the link between the remote control and the set top box being an IR link).  The Examiner notes that the transmission of data from the remote 
	Darbee also discloses that the user media program selection message and the TV remote channel selection indication comprise the same user selected channel (see the rejection above and note that the selection of the channel to be viewed and the transmission of the data indicating the channel that was selected by the remote control represent the same user selected channel).
While Darbee discloses the ability to log and transmit user preferences to another device for analysis (Column 10, Lines 12-46), Darbee fails to teach determining whether the received user media program selection message indicates a user watching event, determining a user watching time length associated with the user selected channel when the user media program selection message is determined to indicate the user watching event, and generating and storing a user watching event log file including the user selected channel and the determined user watching time length.
	Maissel also discloses a system for receiving TV program schedule listing data at a mobile device (Column 15, Lines 18-37) and further discloses determining whether the received user media program selection message indicates a user watching event (Figure 4 and Column 16, Lines 24-31; Column 16, Line 64 through Column 17, Line 2 for determining if the user's channel selection data has been received).
	Maissel also discloses determining a user watching time length associated with the user selected channel when the user media program selection message is determined to indicate the user watching event (Column 17, Lines 17-44 for determining a watching time length for each user channel change event)
Maissel also discloses generating and storing a user watching event log file including the user selected channel and the determined user watching time length (headend profile storage unit 370 in Figure 8A and Column 18, Lines 58-60).
see Column 3, Lines 1-2 of Maissel).
Darbee and Maissel are silent about determining the unmodified TV receiver is displaying a channel corresponding to said TV channel selection indication.
In an analogous art, Shuster discloses determining the an unmodified TV receiver is displaying a channel corresponding to said TV channel selection indication (figures 1-2g; paragraph 26-33, 35 and 71).
Therefore it would have been obvious to one of ordinary skill in the art to modify Darbee and Maissel method with the teachings of Shuster. The motivation would have been to make sure the correct media is being presented for the benefit of giving quality of service. 
Darbee, Maissel and Shuster are silent about obtaining local TV program schedule listing data, wherein a user mobile device provides indication of its geographical locality and the user mobile device obtains local TV program schedule listing data automatically responsive to the indicated geographical locality and wherein the received user media program selection message contains a selection of one item from the local obtained TV program schedule listing data.
In an analogous art, Tran discloses obtaining local TV program schedule listing data, wherein a user mobile device provides indication of its geographical locality and the user mobile device obtains local TV program schedule listing data automatically responsive to the indicated geographical locality and providing the local listing to the user device and wherein the received user media program selection message contains a selection of one item from the local obtained TV program schedule listing data (figures 1a-1l; paragraph 18-19).


Claim 21 is rejected on the same grounds as claim 1.

Referring to claim 2, Maissel discloses filtering the received user media program selection message when the received user media program selection message is determined not to indicate a user watching event (Column 17, Lines 27-29 for ignoring program watching events that do not meet a threshold).

Referring to claim 3, Maissel discloses that the mobile device is a tablet computer or PDA (Column 15, Lines 34-47).

Referring to claim 4, Maissel discloses that the TV program schedule listing data is transmitted via a wireless network (Column 15, Lines 34-37).

Referring to claim 5, Darbee discloses that the user mobile device transmits a local TV remote channel selection to a TV set-top box via the wireless communication component (Column 8, Lines 47-56).

Referring to claim 6, Darbee discloses that the TV remote channel selection message comprises a non-live media program selection message (Column 4, Lines 48-57 for controlling a laser display player which stores non-live media content/program).

Column 4, Lines 48-57 for controlling a laser disc player on-demand to retrieve non-live media content/program).

Referring to claim 8, Maissel discloses calculating a time lapse between two consecutively received program selection messages and determining whether the time lapse is sufficiently long to indicate a user watching event (Column 17, Lines 8-38 for determining when a user selects a channel and either the program ends or the user selects another channel, thereby providing two consecutive messages and determining the length of time the user watched the program and if a threshold is not met, discarding the user watching event, otherwise if the threshold is met registering the event as watched in the user’s profile).

Referring to claim 9, Maissel discloses that the determining a user watching time length comprises determining whether a time lapse between two consecutively received program selection messages exceeds a capping threshold (Column 17, Lines 33-35 for a capping threshold of 2 or 5 minutes).

Referring to claim 10, Maissel discloses that determining a user watching time length comprises applying watching time caps based on TV on/off events or STB on/off events (Column 16, Lines 26-32).

Referring to claim 11, Maissel discloses feeding the user watching event log file for user viewing data record associated with the selected media program (Column 18, Lines 58-60 for the headend profile storage unit 370 storing the user profile information for multiple users).

Claims 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Darbee in view of Maissel in view of Shuster in view of Tran in further view of Kimura et al. (U.S. Patent Application Publication 2008/0172504).
Referring to claim 12, Darbee, Maissel, Shuster and Tran disclose all of the limitations of claim 1, but fail to teach automatically scan on a communication stack for a physical address of a TV set and connecting to a TV set based on user configured physical address.
Kimura discloses the ability to automatically scan on a communication stack for a physical address of a TV set and connecting to a TV set based on user configured physical address (see Figure 5 and Paragraphs 0101-0115 for activating the Windows OS of the PC 5 using the remote control, which triggers the PC to scan for E-EDID information which contains the physical address information and then allows the PC to connect to the TV through the physical address).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the TV system, as taught by Darbee, Maissel, Shuster and Tran, using the HDMI physical address detection system, as taught by Kimura, for the purpose of providing an electric home appliance control apparatus in accordance with the HDMI-CEC link standards using a remote control signal so that power supply control and screen display control can be flexibly performed from a PC to a TV (Paragraph 0033 of Kimura).

Referring to claim 13, Kimura also discloses that the user device receives user submitted TV parameters to scan for a TV set (Paragraph 0107 for activating the Windows OS, which provides parameters for scanning for the TV set).  The Examiner further notes that the PC can be a portable/mobile PC in the form of a PDA/palmtop device or personal organizer.

Claims 14-16 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Darbee  in view of Maissel in view of Shuster in view of Tran in further view of Trappeniers et al. (U.S. Patent Application Publication 2006/0179450).
Referring to claim 14, Darbee, Maissel, Shuster and Tran disclose all of the limitations of claim 1, but fail to teach obtaining an atmospherics data artifact from an atmospherics data package associated with the user mobile device.
Trappeniers discloses obtaining an atmospherics data artifact from an atmospherics data package associated with the user mobile device (Paragraphs 0010 and 0027 for detecting behavior of the user using biometric data).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the TV channel selection system, as taught by Darbee, Maissel, Shuster and Tran, using the biometric behavior detection system, as taught by Trappeniers, for the purpose of detecting the real intention of the user to zap away from a channel and give qualitative context to the zapping after it occurred, thereby allowing to increase a broadcast user’s channel loyalty (Paragraph 0006 of Trappeniers).

Referring to claim 15, Trappeniers also discloses extracting user instant activities information based on analysis of the atmospherics data artifact (Paragraph 0027 for analyzing the detected behavior of the user).

Referring to claim 16, Trappeniers also discloses generating a user viewing status indication based on the user instant activities information and incorporating the user viewing status indication into viewer measurement data of the user selected channel (Paragraph 0027 for generating corresponding behavior patterns based on the user instant activities and transmitting the behavior patterns to an MDS and incorporating the behavior patterns into second predetermined multimedia outputs).

Referring to claim 20, Trappeniers discloses receiving audience monitoring atmospherics data from the user mobile device and determining audience watching status indicia from the received audience monitoring atmospherics data (see the rejection of claims 14-16).

Claims 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Darbee in view of Maissel in view of Shuster in view of Tran in further view of Dierks et al. (U.S. Patent Application Publication 2011/0239243).
Referring to claim 17, Darbee, Maissel, Shuster and Tran disclose all of the limitations of claim 1, but fail to teach that the received TV program schedule listing data is received at a server and comprises a plurality of ad tags.
Dierks discloses receiving TV program schedule listing data at a server and comprises a plurality of ad tags (Figure 1 and Paragraph 0031).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the TV monitoring system, as taught by Darbee, Maissel, Shuster and Tran, using the survey system, as taught by Dierks, for the purpose of reducing a survey miss rate and increasing the return on investment of the survey and increase the actionability of the survey (Paragraph 0013 of Dierks).

Referring to claim 18, Dierks also discloses retrieving an ad tag associated with the user selected media program for the TV program schedule listings data (Paragraph 0050).

Referring to claim 19, see the rejection of claims 17-18 and further note that Dierks discloses generating a product survey question based on the ad tag (Paragraph 0053).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






OM


						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421